Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS AGREEMENT dated for reference the 12th day of August , 2013.

BETWEEN:

MERCER INTERNATIONAL INC., a corporation organized under the laws of the State
of Washington and having an office at Suite 1120, 700 West Pender Street,
Vancouver, BC V6C 1G8

(hereinafter referred to as the “Corporation”)

OF THE FIRST PART

AND:

DAVID URE

(hereinafter referred to as the “Executive”)

OF THE SECOND PART

(the Corporation and the Executive being hereinafter singularly also referred to
as a “Party” and collectively referred to as the “Parties” as the context so
requires)

WHEREAS:

 

A.

The Corporation is engaged in the business (the “Business”) of producing pulp
and generating and selling surplus “green” energy to regional utilities through
the operations of its three NBSK pulp mills, two of which are located in Germany
and one in Western Canada, which have a consolidated annual production capacity
of approximately 1.5 million ADMTs of NBSK pulp and 300 MW of electrical
generation;

 

B.

The Corporation recognizes that the Executive has acquired special skills and
experience in the pulp industry and desires to employ the Executive as the
Senior Vice President, Finance of the Corporation as of the Effective Date; and

 

C.

Both the Corporation and the Executive wish formally to agree to the terms and
conditions of the Executive’s employment with the Corporation and the terms and
conditions that will, in certain circumstances hereinafter set forth, govern in
the event of a termination of the employment of the Executive by the
Corporation.

NOW THEREFORE in consideration of the premises hereof and of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the parties hereto, the parties hereby covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

RECITALS

 

1.1

Recitals. The parties hereby represent and warrant that the above recitals are
true and correct.

ARTICLE II

INTERPRETATION

 

2.1

Headings. The headings of the Articles, Sections and subsections herein are
inserted for convenience of reference only and shall not affect the meaning or
construction hereof.

 

2.2

Definitions. For the purposes of this Agreement, the following terms shall have
the following meanings, respectively:

 

  (a)

“Accrued Benefits” has the meaning ascribed to such term in Section 4.1(b)(iv)
hereof;

 

  (b)

“Agreement” means this Employment Agreement and all schedules and amendments
hereto;

 

  (c)

“Annual Bonus” has the meaning ascribed to such term in Section 3.6(a) hereof;

 

  (d)

“Base Salary” has the meaning ascribed to such term in Section 3.6(a) hereof;

 

  (e)

“Board” means the board of Directors of the Corporation;

 

  (f)

“Business” has the meaning ascribed to such term in the recitals.

 

  (g)

“Change of Control” means the occurrence of any of the following events:

 

  (i)

The receipt by the Corporation of a Schedule 13D or other statement filed under
Section 13(d) of the Exchange Act indicating that any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act): (a) has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing more than 50% of
the Common Shares; or (b) has sole and/or shared voting, or dispositive, power
over more than 50% of the Common Shares; or

 

2



--------------------------------------------------------------------------------

  (ii)

A change in the composition of the Board occurring within a two-year period
prior to such change, as a result of which fewer than a majority of the
Directors are Incumbent Directors. “Incumbent Directors” shall mean Directors
who are either: (a) Directors of the Corporation as of the Effective Date; or
(b) elected, or nominated for election, to the Board with the affirmative votes
of at least a majority of the Directors who had been Directors two (2) years
prior to such change and who were still in office at the time of such election
or nomination; or

 

  (iii)

The consummation of a merger, amalgamation or consolidation of the Corporation
with or into another entity or any other corporate reorganization, if more than
50% of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, amalgamation,
consolidation or reorganization are owned by persons who were not shareholders
of the Corporation immediately prior to such merger, amalgamation, consolidation
or reorganization; or

 

  (iv)

The consummation of a sale, transfer or disposition by the Corporation of all or
substantially all of the assets of the Corporation; or

 

  (v)

The commencement of any proceeding by or against the Corporation seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of
the Corporation or its debts, under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or for the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property; or

 

  (vi)

The approval by the shareholders of the Corporation of a plan of complete
liquidation or dissolution of the Corporation.

Notwithstanding the foregoing, in the case of the occurrence of any of the
events set forth in subsection 2.2(g)(i) – (iv), a Change of Control shall not
be deemed to occur unless such transaction constitutes a change in ownership of
the Corporation or a change in effective control of the Corporation, and in the
case of the occurrence of any of the events set forth in subsection 2.2(g)(v), a
Change of Control shall be deemed to occur immediately prior to the occurrence
of any such events. An event shall not constitute a Change of Control if its
sole purpose is to change the jurisdiction of the Corporation’s organization or
to create a holding company, partnership or trust that will be owned in
substantially the same proportions by the persons who held the Corporation’s
securities immediately before such event. Additionally, a Change of Control will
not be deemed to have occurred, with respect to the Executive, if the Executive
is part of a purchasing group that consummates the Change of Control event;

 

3



--------------------------------------------------------------------------------

  (h)

“Common Shares” means the issued and outstanding shares of common stock of the
Corporation;

 

  (i)

“Compensation Committee” means the independent committee of the Board,
consisting of two or more Directors not employed by the Corporation and each of
whom is a Disinterested Director (as defined in the Incentive Plan), which is
responsible for making any and all decisions to grant awards under the Incentive
Plan to officers of the Corporation, and in the event the Corporation does not
have a Compensation Committee all references herein to Compensation Committee
shall be deemed to refer to the Board as a whole;

 

  (j)

“Competing Business” has the meaning ascribed thereto in Section 6.1(a) hereof.

 

  (k)

“Confidential Information” has the meaning ascribed thereto in Section 5.1(a)
hereof.

 

  (l)

“Date of Termination” means the date of termination of the Executive’s
employment with the Corporation;

 

  (m)

“Directors” means the directors of the Corporation, and “Director” means any one
of them.

 

  (n)

“Disability” shall mean the Executive’s failure to substantially perform his
duties for the Corporation on a full-time basis for six (6) consecutive months,
or for an aggregate of a six (6) month period within any consecutive twelve
(12) months, as a result of physical or mental incapacity; provided however, in
the event the Corporation temporarily replaces the Executive, or transfers the
Executive’s duties or responsibilities to another individual on account of the
Executive’s inability to perform such duties due to physical or mental
incapacity which is, or is reasonably expected to become, a Disability, then the
Executive’s employment shall not be deemed terminated by the Corporation and the
Executive shall not be able to resign with Good Reason as a result thereof;

 

  (o)

“Disability Termination” has the meaning ascribed thereto in Section 4.1 hereof;

 

  (p)

“Effective Date” means the later of the date first above written or the date the
Executive commences employment with the Corporation pursuant to the terms
hereof;

 

  (q)

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended, modified or
restated and any successor or replacement thereto;

 

4



--------------------------------------------------------------------------------

  (r)

“Good Reason” means, without the written consent of the Executive, the
occurrence of any of the following events:

 

  (i)

Any material reduction or diminution (except temporarily during any period of
physical or mental incapacity or disability of the Executive) in the Executive’s
titles, status or positions, any material reduction or diminution in the
Executive’s authority, duties or responsibilities with the Corporation
(including any position or duties as a Director of the Corporation and the
failure to re-elect the Executive as a Director and to the Board);

 

  (ii)

A breach by the Corporation of any material provision of this Agreement,
including, but not limited to, a breach of the obligations of the Corporation
under Sections 3.6, 9.1 and 10.7 (other than a general reduction in the
Executive’s Base Salary that affects all similarly situated senior officers of
the Corporation in substantially the same proportions) or any failure to timely
pay any part of the Executive’s compensation hereunder, including, without
limitation, the Executive’s Base Salary, Annual Bonus and any other bonuses
payable to him or to materially provide, in the aggregate, the level of benefits
contemplated herein;

 

  (iii)

The failure of the Corporation to obtain and deliver to the Executive a written
agreement, in the form satisfactory to the Executive acting reasonably, to be
entered into with any successor, assignee or transferee of the Corporation to
assume and agree to perform this Agreement in accordance with Section 6.10
hereof, other than in the case of a Permitted Assignment; and

 

  (iv)

Any failure by the Corporation to provide the Executive with the number of paid
vacation days to which he is entitled, as set forth herein;

provided that, “Good Reason” shall only be deemed to have occurred if, no later
than thirty (30) days following the initial existence of the circumstances
providing grounds for termination for Good Reason, the Executive provides a
written notice to the Corporation containing reasonable details of such
circumstances and within thirty (30) days following the delivery of such notice
to the Corporation, the Corporation has failed to cure such circumstances;

 

  (s)

“Incumbent Directors” has the meaning ascribed thereto in Section 2.2(g)(ii);

 

  (t)

“Incentive Plan” means the 2010 Stock Incentive Plan of the Corporation, as the
same may be amended, modified or restated and any replacement or successor
thereto;

 

5



--------------------------------------------------------------------------------

  (u)

“Intellectual Property Rights” has the meaning ascribed thereto in Section 7.2
hereof.

 

  (v)

“Inventions” has the meaning ascribed thereto in Section 7.1 hereof.

 

  (w)

“Just Cause” has the meaning commonly ascribed to the phrase “cause” or “just
cause” for termination at common law and, without limiting the foregoing,
includes the occurrence of any of the following events:

 

  (i)

Serious misconduct or default of the Executive directly related to the
performance of his duties for the Corporation which results from a willful act
or omission or from gross negligence and which is materially injurious to the
operations, financial condition or business reputation of the Corporation;

 

  (ii)

Failure by the Executive to comply with any valid and legal directive of the
Board;

 

  (iii)

Failure and continued failure by the Executive to substantially perform his
duties under this Agreement (other than any such failure resulting from his
incapacity due to physical or mental disability or impairment);

 

  (iv)

Violation by the Executive of a material policy of the Corporation;

 

  (v)

The Executive’s embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with the Company;

 

  (vi)

Theft, fraud, dishonesty or misconduct of the Executive involving the property,
business or affairs of the Corporation or in the carrying out of the duties of
his employment;

 

  (vii)

Any material failure by the Executive to comply with the Corporation’s written
policies or rules, as they may be in effect from time to time during the Term;
or

 

  (viii)

Any other material breach of this Agreement by the Executive.

For purposes of this Agreement, no act, or failure to act, by the Executive
shall be “willful” unless it is done, or omitted to be done, in bad faith and
without a reasonable belief that the act or omission was in the best interests
of the Corporation;

 

  (x)

“Party” has the meaning ascribed to such term in the recitals hereto;

 

  (y)

“Permitted Assignment” means an assignment by the Corporation of the rights and
obligations of the Corporation contained in this Agreement to a wholly-owned
subsidiary of the Corporation, provided that the Corporation is not, as a result
of such assignment, relieved of its liabilities, obligations and duties under
this Agreement;

 

6



--------------------------------------------------------------------------------

  (z)

“Prime Rate” means the rate of interest expressed as a rate per annum that the
Royal Bank of Canada, at its main branch in Vancouver, British Columbia,
establishes and announces from time to time as the reference rate of interest
that it will charge for Canadian dollar demand loans to its customers in Canada
and which it refers to as its “prime rate”;

 

  (aa)

“Prorated Bonus” has the meaning ascribed to such term in Section 4.1(c) hereof;
and

 

  (bb)

“Statements” has the meaning ascribed thereto in Section 6.2 hereof.

ARTICLE III

TERMS AND CONDITIONS OF EMPLOYMENT

 

3.1

Employment. The Corporation does hereby employ the Executive as its Senior Vice
President, Finance, and the Executive hereby accepts such employment by the
Corporation, as of the Effective Date, all upon and subject to the terms and
conditions of this Agreement. The Executive agrees to serve, at no additional
remuneration, in such other executive capacities and to assume such
responsibilities and perform such duties consonant with his position as an
executive of the Corporation as the Chief Executive Officer (“CEO”) and the
Chief Financial Officer (“CFO”) of the Corporation may require and assign to him
from time to time, including with subsidiaries of the Corporation.

 

3.2

Duties and Functions. The Executive shall be responsible to and shall report to
the CEO and the CFO of the Corporation. The CEO and CFO may vary the conditions,
duties and services provided by the Executive from time to time according to the
operational and other needs of the business of the Corporation, provided that
his duties will reasonably reflect the responsibilities conferred by this
Agreement. The Corporation expects the Executive to produce timely and good
quality work, acting in a competent, truthworthy and loyal manner. The Executive
agrees to carryout, using his reasonable best efforts and in a manner that will
promote the interests of the business of the Corporation, such duties and
functions as the CEO and CFO may request from time to time, including, but not
limited to, the duties and functions set forth in Schedule “A” hereto.

 

3.3

Orders of Board. The Executive shall always act in accordance with any
reasonable decision of and obey and carry out all lawful and reasonable orders
given to him by the CEO, the CFO and/or the Board.

 

3.4

Time and Energy. Unless prevented by ill health, or physical or mental
disability or impairment, the Executive shall, during the term hereof, devote
substantially all of his business time, care and attention to the business of
the Corporation in order to properly discharge his duties hereunder and shall
not, without the prior written consent of the Board, which may be withheld by
the Board in its discretion, engage in any other business, profession or
occupation, or become an officer, director, employee, contractor for service,
agent or representative of any other corporation, partnership, firm, person,
organization or enterprise.

 

7



--------------------------------------------------------------------------------

3.5

Faithful Service; Conflict of Interest. The Executive shall well and faithfully
serve the Corporation and use his reasonable efforts to promote the interests
thereof and shall not use for his own purposes, or for any purposes other than
those of the Corporation, any non-public information he may acquire with respect
to the business, affairs and operations of the Corporation. The Executive will
refrain from any situation in which the Executive’s personal interests
conflicts, or may appear to conflict, with the executive’s duties with the
Corporation. The Executive acknowledges that in case of any doubt in this
respect, the Executive will inform the Board and obtain written authorization.

 

3.6

Compensation. During the term of this Agreement, and any extension thereof, the
Corporation shall pay and provide the Executive the following:

 

  (a)

Base Salary. As compensation for his services to the Corporation, the Executive
shall receive a base salary (the “Base Salary”) and in addition to the Base
Salary shall be eligible to receive in respect of each calendar year (or portion
thereof) additional variable cash compensation, in an amount determined in
accordance with any bonus, profit sharing or short term incentive compensation
program which may be established by the Board either for the Executive or for
senior officers of the Corporation (the “Annual Bonus”). As of the Effective
Date, the Executive’s annualized Base Salary shall be $275,000. During the term
of this Agreement the Board shall review the Executive’s Base Salary and Annual
Bonus then in effect at least annually to ensure that such amounts are
competitive with awards granted to similarly situated executives of publicly
held companies comparable to the Corporation and shall increase such amounts as
the Board may approve. The Board shall not reduce the Executive’s Base Salary
except as set forth herein. The Board may reduce the Executive’s Base Salary
provided such reduction in the Executive’s Base Salary does not exceed an
aggregate total of ten percent (10%) of the Executive’s Base Salary in effect as
of the Effective Date and which reduction applies, in equal percentages, to all
senior officers of the Corporation. The Executive’s Base Salary and Annual Bonus
shall be payable in accordance with the Corporation’s normal payroll practices
or on such other basis as mutually agreed between the Corporation and the
Executive and shall be subject to deductions in respect of statutory
remittances, including, without limitation, deductions for income tax, pension
plan premiums and employment insurance premiums. The Base Salary may be
increased from time to time in the sole discretion of the Board or Compensation
Committee.

 

  (b)

Incentive Plan. The Executive shall be entitled to participate in the Incentive
Plan in accordance with the terms thereof as in effect from time to time. The
Corporation agrees to grant to the Executive awards under the Incentive Plan in
such amount as determined by the Compensation Committee based on and
commensurate with the Executive’s performance and position with the Corporation.

 

8



--------------------------------------------------------------------------------

  (c)

Employee Benefits. The Executive shall, to the extent eligible, be entitled to
participate at a level commensurate with his position in all of the
Corporation’s employee benefit, welfare and retirement plans and programs, as
well as equity plans, employee incentive plans and bonus plans, provided by the
Corporation to its senior officers in accordance with the terms thereof as in
effect from time to time. The Corporation reserves the right to amend or cancel
any such plans at any time in its sole discretion, subject to the terms of such
plans and applicable law.

 

  (d)

Automobile. The Executive shall be entitled to the lease and use of an
automobile pursuant to the Corporation’s policy on automobiles for executives as
may be in effect from time to time.

 

  (e)

Fringe Benefits and Perquisites. The Executive shall be entitled to participate
in any fringe benefits or perquisites which other senior officers of the
Corporation are entitled to receive, subject to the terms and conditions of such
fringe benefits or perquisites.

 

  (f)

Business and Entertainment Expenses. Upon submission of appropriate
documentation in accordance with its policies in effect from time to time, the
Corporation shall pay or reimburse the Executive for all reasonable business
expenses which the Executive incurs in the performance of his duties under this
Agreement, including, but not limited to, travel, entertainment, professional
dues and subscriptions, and all dues, fees, and expenses associated with
membership in various professional, business, and civic associations and
societies in which the Executive participates in accordance with the
Corporation’s policies in effect from time to time.

 

  (g)

Vacation. The Executive is entitled to twenty (20) days of paid vacation per
year, prorated for any partial year of employment. The timing of the vacation
will be subject to the Corporation’s business needs at the time.

 

3.7

Term. Subject to the terms of Article IV hereof, this Agreement shall remain in
effect for a period of twenty-four (24) months from the Effective Date. In the
event that the Corporation does not deliver written notice to the Executive, not
later than twelve (12) months prior to the expiration of the original term, that
the Corporation does not wish to renew this Agreement, the term hereof shall
renew automatically for an additional period of twelve (12) months from the
expiration of the original term. Thereafter, it shall automatically renew for
successive periods of twelve (12) months unless the Corporation provides written
notice to the Executive that it does not wish to renew the term of this
Agreement at least 360 days prior to the expiry of the applicable term hereof.

 

9



--------------------------------------------------------------------------------

3.8

Clawback Provisions. Notwithstanding any other provisions in this Agreement to
the contrary, any incentive-based compensation, or any other compensation, paid
to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Corporation which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Corporation and pursuant to any such law, government regulation
or stock exchange listing requirement).

ARTICLE IV

OBLIGATIONS OF THE CORPORATION UPON TERMINATION

 

4.1

Death or Disability. The Corporation may terminate the Executive’s employment in
the event the Executive has been unable to perform his material duties hereunder
because of Disability by giving the Executive notice of such termination while
such Disability continues (a “Disability Termination”), which shall set forth
the Date of Termination. The Executive’s employment shall automatically
terminate on the Executive’s death, which shall be the Date of Termination for
purposes of this Agreement. In the event the Executive’s employment with the
Corporation terminates during the Term by reason of the Executive’s death or as
a result of a Disability Termination, then upon and immediately effective on the
Date of Termination:

 

  (a)

notwithstanding the terms of the Incentive Plan or any applicable award
agreements, all outstanding unvested options or equity awards granted by the
Corporation to the Executive during the Term shall become fully and immediately
exercisable;

 

  (b)

the Corporation shall promptly pay and provide the Executive (or in the event of
the Executive’s death, the Executive’s estate):

 

  (i)

any unpaid Base Salary and any outstanding and accrued regular and special
vacation pay through the Date of Termination;

 

  (ii)

any unpaid Annual Bonus and other bonuses accrued with respect to the fiscal
year ending on or preceding the Date of Termination;

 

  (iii)

reimbursement for any unreimbursed expenses incurred through to the Date of
Termination;

 

  (iv)

all other payments, benefits or fringe benefits to which the Executive may be
entitled subject to and in accordance with the terms of any applicable
compensation arrangement or benefit, equity or fringe benefit plan or program or
grant, and amounts which may become due under this Agreement (the payments
referred to herein in subsections 4.1(b)(i) to 4.1(b)(iv) shall, collectively,
be referred to as “Accrued Benefits”); and

 

10



--------------------------------------------------------------------------------

  (v)

any unpaid amounts payable under the Incentive Plan with respect to the fiscal
year ending on or preceding the Date of Termination; and

 

  (c)

the Corporation shall pay to the Executive (or in the event of the Executive’s
death, the Executive’s estate) at the time other senior executives are paid
under any cash bonus or short term incentive plan, a pro rata Annual Bonus equal
to the amount the Executive would have received if his employment continued
(without any discretionary cutback) multiplied by a fraction where the numerator
is the number of days in each respective bonus period prior to the Executive’s
termination and the denominator is the number of days in the bonus period (the
“Prorated Bonus”).

 

4.2

Termination for Just Cause. The Corporation may immediately terminate this
Agreement and the Executive’s employment with the Corporation at any time for
Just Cause, without notice or pay in lieu of notice of any other form of
compensation, severance pay or damages. In the event that the Executive’s
employment with the Corporation is terminated during the term of this Agreement
by the Corporation for Just Cause, the Executive shall not be entitled to any
additional payments or benefits hereunder (including, without limitation, any
payments under the Incentive Plan), other than the Accrued Benefits (including,
but not limited to, any then vested options or equity grants granted by the
Corporation to the Executive) and the Prorated Bonus which the Corporation shall
pay or provide to the Executive immediately upon the Date of Termination.

 

4.3

Termination by Executive for Good Reason; Termination by Corporation Other Than
for Just Cause. The Executive may terminate his employment with the Corporation
for Good Reason at any time within ninety (90) days after the initial existence
of the circumstances providing grounds for Good Reason by written notice to the
Corporation. If the Executive does not terminate his employment for Good Reason
within ninety (90) days after initial occurrence of the applicable grounds, then
the Executive shall be deemed to have waived his right to terminate for Good
Reason with respect to such grounds. If the Executive terminates his employment
with the Corporation for “Good Reason” or the Executive is terminated by the
Corporation other than for “Just Cause”, then the Corporation shall pay or
provide the Executive with the following:

 

  (a)

any Accrued Benefits;

 

  (b)

any unpaid amounts payable under the Incentive Plan with respect to the fiscal
year ending on or preceding the Date of Termination;

 

  (c)

subject to (d) below, a severance amount equal to one (1) times the sum of:
(A) the Executive’s then Base Salary; and (B) the higher of (x) the Executive’s
then current Annual Bonus and (y) the highest variable pay and average incentive
bonus over the last two (2) years received by the Executive from the Corporation
for the two (2) fiscal years last ending prior to such termination, which
severance amount is payable in substantially equal installments over twelve
(12) months in accordance with the Corporation’s standard payroll practice;
provided, however, that in the event of a Change of Control following such
termination, the unpaid portion of such severance amount, if any, shall be paid
to the Executive in full in a single lump sum cash payment immediately following
such Change of Control;

 

11



--------------------------------------------------------------------------------

  (d)

if such termination occurs in contemplation of, at the time of, or within twelve
(12) months after a Change of Control, the Executive shall instead be entitled
to a lump sum cash payment immediately following such termination equal to one
and a half (1.5) times the sum of: (A) the Executive’s then Base Salary; and
(B) the higher of (x) the Executive’s then current Annual Bonus and (y) the
highest variable pay and average incentive bonus over the last two (2) years
received by the Executive for the two (2) fiscal years last ending prior to such
termination; and

 

  (e)

notwithstanding the terms of the Incentive Plan or any applicable award
agreements, all unvested options or equity awards granted by the Corporation to
the Executive during the Term shall become fully and immediately exercisable on
the Date of Termination.

For greater certainty, if such termination occurs in contemplation of, at the
time of, or within twelve (12) months after a Change of Control, the Executive
shall be entitled to the payments set out in Subsection 4.3(d) hereof and will
not be entitled to any payments or other amounts under Subsection 4.3(c) hereof
and any amounts paid by the Corporation to the Executive pursuant to Subsection
4.3(c) shall be set off from and credited as payments made by the Corporation to
the Executive pursuant to Subsection 4.3(d) hereof.

 

4.4

Termination by Executive Without Good Reason. The Executive may terminate his
employment at any time without Good Reason by not less than ninety (90) days’
written notice to the Corporation, which the Corporation may waive in whole or
in part. In the event that the Executive’s employment with the Corporation is
terminated during the term of this Agreement by the Executive without Good
Reason, the Executive shall not be entitled to any additional payments or
benefits hereunder (including, without limitation, any payments under the
Incentive Plan), other than Accrued Benefits (including, but not limited to, any
then vested options or equity grants granted by the Corporation to the
Executive) and the Prorated Bonus, in each case earned by the Executive up to
the Date of Termination and all of which the Corporation shall pay or provide to
the Executive immediately upon the Date of Termination.

 

4.5

Change of Control Vesting Acceleration. Notwithstanding the terms of the
Incentive Plan or any applicable award agreements, in the event of a “Change of
Control”, immediately effective the date of such Change of Control, all unvested
options or equity awards granted by the Corporation to the Executive during the
Term shall become fully and immediately exercisable.

 

12



--------------------------------------------------------------------------------

4.6

Executive to Provide Release. Subject to the Corporation’s making the payments
under Sections 4.1 or 4.3 herein, the Executive or his estate, as applicable,
shall execute and deliver to the Corporation a full and final release of the
Corporation, in the form provided by the Corporation, in respect of the
Executive’s employment under this Agreement and otherwise.

 

4.7

Return of Property. All documents and materials in any form or medium and
including, but not limited to, files, forms, brochures, books, correspondence,
memoranda, manuals and lists, money, securities and all other similar items
pertaining to the business of the Corporation that may come into the possession
and control of the Executive, will at all times remain the property of the
Corporation and, on termination of the Executive’s employment for any reason,
the Executive will promptly deliver to the Corporation all property of the
Corporation in possession of the Executive or directly or indirectly under the
control of the Executive.

ARTICLE V

CONFIDENTIALITY

 

5.1

The Executive acknowledges that:

 

  (a)

the Executive may, during the course of employment with the Corporation, acquire
information which is confidential in nature or of great value to the Corporation
and its subsidiaries including, without limitation, matters or subjects
concerning corporate assets, cost and pricing data, customer listing, financial
reports, formulae, inventions, know-how, marketing strategies, products or
devices, profit plans, research and development projects and findings, computer
programs, suppliers, and trade secrets, whether in the form of records, files,
correspondence, notes, data, information, or any other form, including copies or
excerpts thereof (collectively, the “Confidential Information”); the disclosure
of any of which to competitors, customers, clients or suppliers of the
Corporation, unauthorized personnel of the Corporation or to third parties would
be highly detrimental to the best interests of the Corporation; and

 

  (b)

the right to maintain the confidentiality of Confidential Information, and the
right to preserve the Corporation’s goodwill, constitute proprietary rights
which the Corporation is entitled to protect.

 

5.2

The Executive will, while employed with the Corporation and at all times
thereafter:

 

  (a)

hold all Confidential Information that the Executive receives in trust for the
sole benefit of the Corporation and in strictest confidence;

 

  (b)

protect all Confidential Information from disclosure and will not take any
action that could reasonably be expected to result in any Confidential
Information losing its character as Confidential Information, and will take all
lawful action necessary to prevent any Confidential Information from losing its
status as Confidential Information; and

 

13



--------------------------------------------------------------------------------

  (c)

neither, except as required in the course of performing duties and
responsibilities under this Agreement, directly or indirectly use, publish,
disseminate or otherwise disclose any Confidential Information to any
unauthorized personnel of the Corporation or to any third party, nor use
Confidential Information for any purpose other than the purposes of the
Corporation, without the prior written consent of the Corporation, which consent
may be withheld in the Corporation’s sole and absolute discretion.

 

5.3

The restrictions on the Executive’s use or disclosure of all Confidential
Information, as set forth in this Article V, shall continue following the
expiration or termination of the Executive’s employment with the Corporation
regardless of the reasons for or manner of such termination.

 

5.4

Notwithstanding Section 5.2 herein, the Executive may, if and solely to the
extent required by lawful subpoena or other lawful process, disclose
Confidential Information but, to the extent possible, shall first notify the
Corporation of each such requirement so that the Corporation may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement. The Executive will co-operate fully with the Corporation at the
expense of the Corporation in seeking any such protective order.

ARTICLE VI

NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT

 

6.1

Non-Competition and Non-Solicitation.

 

  (a)

In this Agreement, “Competing Business” means the business activity the same as
or in direct competition with the Business carried on by the Corporation or its
subsidiaries as of the date of the Executive’s termination of employment with
the Corporation.

 

  (b)

The Executive covenants that for a period of twelve (12) months following the
Date of Termination for any reason, including his resignation, the Executive
will not do any of the following, directly or indirectly, whether individually
or in conjunction with any other person or entity:

 

  1.

Influence or attempt to influence, or solicit, any employee, consultant,
supplier, contractor, agent, strategic partner, distributor, customer or other
person to terminate or modify any written or oral agreement, arrangement or
course of dealing with the Corporation or its subsidiaries; or

 

14



--------------------------------------------------------------------------------

  2.

Solicit for employment, employ or retain (or arrange to have any other person or
entity employ or retain) any person who is at such time employed or retained by
the Corporation or its subsidiaries or has been employed or retained by the
Corporation or its subsidiaries within the preceding twelve (12) months.

 

  (c)

The Executive acknowledges that the Corporation competes on a worldwide basis
and that the geographical scope of the limitations in Section 6.1 above are
reasonable and necessary for the protection of the Corporation’s trade secrets,
business interests, and other Confidential Information. The Executive confirms
that the obligations in Section 6.1 above are reasonably necessary for the
protection of the Corporation and its shareholders and, given the Executive’s
knowledge and experience, will not prevent the Executive from being gainfully
employed.

 

6.2

Non-Disparagement. The Executive undertakes and covenants that he will
permanently refrain from directly or indirectly disclosing, expressing,
publishing or broadcasting, or causing to be disclosed, expressed, published or
broadcast, or otherwise disseminated or distributed in any manner, in his own
name, anonymously, by pseudonym or by a third party, to any person whatsoever,
any comments, statements or other communications (the “Statements”), which a
reasonable person would regard as reflecting adversely on the character,
reputation or goodwill of the Corporation or any of its subsidiaries or any of
its or their employees, officers, directors, investors, shareholders or agents,
or which a reasonable person would regard as reflecting adversely on their
publications, products, or services, and without limiting the generality of the
foregoing, such Statements shall not be made by means of oral communications,
press releases, articles, letters, telephone calls, telephone messages, e-mail
messages, or in postings on the Internet on websites, or to newsgroups or to
listservers.

ARTICLE VII

OWNERSHIP OF INTELLECTUAL PROPERTY

 

7.1

Definitions. In this Agreement, “Inventions” means, collectively, all:

 

  (a)

discoveries, inventions, ideas, suggestions, reports, documents, designs,
technology, methodologies, compilations, concepts, procedures, processes,
products, protocols, treatments, methods, tests, improvements, work product and
computer programs (including all source code, object code, compilers, libraries
and developer tools, and any manuals, descriptions, data files, resource files
and other such materials relating thereto), and

 

  (b)

each and every part of the foregoing;

that are conceived, developed, reduced to practice or otherwise made by the
Executive either alone or with others or, in any way, relate to the present or
proposed programs, services, products or business of the Corporation, or to
tasks assigned to the Executive in connection with the Executive’s duties or in
connection with any research or development carried on or planned by the
Corporation, whether or not such Inventions are conceived, developed, reduced to
practice or otherwise made during the Executive’s employment or during regular
working hours and whether or not the Executive is specifically instructed to
conceive, develop, reduce to practice or otherwise make same.

 

15



--------------------------------------------------------------------------------

7.2

Exclusive Property. The Executive agrees that all Inventions, and any and all
services and products which embody, emulate or employ any such Invention, shall
be the sole property of the Corporation and all copyrights, patents, patent
rights, trademarks, service marks, reproduction rights and all other proprietary
title, rights and interest in and to each such Invention, whether or not
registrable (collectively, the “Intellectual Property Rights”), shall belong
exclusively to the Corporation.

 

7.3

Work for Hire. For purposes of all applicable copyright laws to the extent, if
any, that such laws are applicable to any such Invention or any such service or
product, it shall be considered a work made for hire and the Corporation shall
be considered the author thereof.

 

7.4

Disclosure. The Executive will promptly disclose to the Corporation, or any
persons designated by it, all Inventions and all such services or products.

 

7.5

Assignment. The Executive hereby assigns and further agrees to, from time to
time as such Inventions arise, assign to the Corporation or its nominee (or
their respective successors or assigns) all of the Executive’s right, title and
interest in and to the Inventions and the Intellectual Property Rights without
further payment by the Corporation.

 

7.6

Moral Rights. The Executive hereby waives and further agrees to, from time to
time as such Inventions arise, waive for the benefit of the Corporation and its
successors or assigns all the Executive‘s moral rights in respect of the
Inventions.

 

7.7

Further Assistance. The Executive agrees to assist the Corporation in every
proper way (but at the Corporation’s expense) to obtain and, from time to time,
enforce the Intellectual Property Rights and to the Inventions in any and all
countries, and to that end will execute all documents for use in applying for,
obtaining and enforcing the Intellectual Property Rights in and to such
Inventions as the Corporation may desire, together with any assignments of such
Inventions to the Corporation or persons designated by it. The Executive’s
obligation to assist the Corporation in obtaining and enforcing such
Intellectual Property Rights in any and all countries shall continue beyond the
termination of this Agreement.

 

7.8

Representations and Warranties. The Executive hereby represents and warrants
that the Executive is subject to no contractual or other restriction or
obligation that will in any manner limit the Executive’s obligations under this
Agreement or activities on behalf of the Corporation. The Executive hereby
represents and warrants to the Corporation that the Executive has no continuing
obligations to any person (a) with respect to any previous invention, discovery
or other item of intellectual property or (b) that require the Executive not to
disclose the same.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

ENFORCEMENT

 

8.1

Enforcement. The Executive acknowledges and agrees that the covenants and
obligations under Articles V, VI and VII are reasonable, necessary and
fundamental to the protection of the Corporation’s business interests, and the
Executive acknowledges and agrees that any breach of these Articles by the
Executive would result in irreparable harm to the Corporation and loss and
damage to the Corporation for which the Corporation could not be adequately
compensated by an award of monetary damages. Accordingly, the Executive agrees
that, in the event the Executive violates any of the restrictions referred to in
Articles V, VI and VII, the Corporation shall suffer irreparable harm and shall
be entitled to preliminary and permanent injunctive relief and any other
remedies in law or in equity which the court deems fit.

ARTICLE IX

INDEMNIFICATION

 

9.1

Indemnification. In the event that the Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative of any nature whatsoever (a
“Proceeding”), other than any Proceeding initiated by the Executive or the
Corporation related to any contest or dispute between the Executive and the
Corporation or any of its subsidiaries or affiliates with respect to this
Agreement or the Executive’s employment hereunder, by reason of, or as a result
of, the fact that the Executive is or was an officer, employee, Director or
agent of the Corporation, or any subsidiary or affiliate of the Corporation, or
is or was serving at the request of the Corporation as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is the Executive’s alleged
action in an official capacity while serving as an officer, employee, Director
or agent of the Corporation, the Executive shall be indemnified and held
harmless by the Corporation to the fullest extent legally permitted or
authorized by the Corporation’s constating documents or, if greater, by
applicable federal, state or provincial legislation, against all costs,
expenses, liability and losses of any nature whatsoever (including, without
limitation, attorney’s fees, judgments, fines, interest, taxes or penalties and
amounts paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith (collectively, the “Indemnification Amounts”),
and such indemnification shall continue as to the Executive even if he has
ceased to be an officer, director, employee, Director or agent of the
Corporation or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators.

 

17



--------------------------------------------------------------------------------

ARTICLE X

ARBITRATION

 

10.1

Arbitration. Except as otherwise specifically provided by this Agreement, all
disputes or differences arising out of or in connection with this Agreement, or
in respect of any legal relationship associated therewith or derived therefrom,
including but not limited to disputes or differences relating to the terms or
termination of the Executive’s employment, shall be referred to and finally
resolved by arbitration in the City of Vancouver, or any other mutually
agreeable location, by the British Columbia International Commercial Arbitration
Centre in accordance with its rules. The Arbitrator shall have the power to
order costs in favour of the successful party. The Corporation or the Executive
may, without waiving their respective rights to compel arbitration, seek
injunctive or other provisional relief from a court of competent jurisdiction in
aid of arbitration to prevent any arbitration award from being rendered
ineffectual, to enforce the covenants and obligations under Articles V, VI and
VII hereof, and for any other purposes in the interests of the Corporation or
the Executive.

ARTICLE XI

GENERAL

 

11.1

Resignation of Positions. The Executive agrees that after termination of his
employment with the Corporation he will tender his resignation from any position
he may hold as an officer or Director of the Corporation or any of its
affiliated or associated companies if so requested by the Board.

 

11.2

Withholding. The Corporation shall have the right to withhold from any amount
payable hereunder any federal, provincial and local taxes in order for the
Corporation to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

11.3

Rights and Obligations Survive. The respective rights and obligations of the
parties hereunder shall survive any termination of the Executive’s employment to
the extent necessary to preserve such rights and obligations. For greater
certainty, notwithstanding anything to the contrary in this Agreement, the
parties hereto acknowledge and agree that Sections 4.1, 4.2, 4.3, 4.5, 4.6, 5.1,
5.2, 5.3, 6.1, 6.2, 7.1, 7.2, 7.3, 7.5, 7.6, 7.7, 9.1, 11.3, 11.5, 11.7, 11.8,
11.14, 11.15 and 11.17 shall survive the termination of the Executive’s
employment with the Corporation and remain in full force and effect.

 

11.4

Beneficiaries. The Executive shall be entitled, to the extent permitted under
any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death by giving the Corporation written notice thereof. In the event of the
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to the Executive shall be deemed, where appropriate, to refer to
his beneficiary, estate or other legal representative.

 

11.5

Independent Legal Advice. The Executive hereby represents and warrants to the
Corporation and acknowledges and agrees that he had the opportunity to seek, was
not prevented nor discouraged by the Corporation from seeking and did obtain,
independent legal advice prior to the execution and delivery of this Agreement.

 

18



--------------------------------------------------------------------------------

11.6

Fair and Reasonable Provisions. The Corporation and Executive acknowledge and
agree that the provisions of this Agreement regarding further payments of the
Executive’s Base Salary, Annual Bonus and other bonuses, and the exercisability
and vesting of the options or equity grants granted by the Corporation to the
Executive, constitute fair and reasonable provisions for the consequences of
such termination, do not constitute a penalty, and such payments and benefits
shall not be limited or reduced by amounts the Executive might earn or be able
to earn from any other employment or ventures during the remainder of the agreed
term of this Agreement.

 

11.7

Lump Sum Payment. Except as otherwise specifically provided in this Agreement,
the Corporation shall pay the Executive any lump sum payment due to him under
this Agreement within ten (10) business days of the Date of Termination. Any
payments due to the Executive under this Agreement that are not paid within such
time shall accrue interest, compounded quarterly, on the total unpaid amount
payable under this Agreement, such interest to be calculated at a rate equal to
one (1) percent in excess of the Prime Rate then in effect from time to time
during the period of such non-payment.

 

11.8

Liability Insurance. The Corporation shall use its reasonable best efforts to
obtain and continue coverage of the Executive under directors’ and officers’
liability insurance both during and, while potential liability exists, after the
Executive’s employment with the Corporation in the same amount and to the same
extent, if any, as the Corporation covers its other Directors and/or officers.

 

11.9

No Derogation of Rights. Nothing herein derogates from any rights the Executive
may have under applicable law.

 

11.10

Assignability. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Corporation under this
Agreement may be assigned or transferred by the Corporation except: (i) in the
case of a “Permitted Assignment”; and (ii) such rights or obligations may be
assigned or transferred pursuant to a merger, amalgamation, reorganization,
continuance or consolidation in which the Corporation is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
the Corporation, provided that the assignee or transferee is the successor to
all or substantially all of the assets of the Corporation and such assignee or
transferee assumes the liabilities, obligations and duties of the Corporation,
as contained in this Agreement, either contractually or as a matter of law. No
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive other than: (a) his rights to compensation and
benefits, in whole or in part, which may be transferred by the Executive to
(i) a corporation owned or controlled by the Executive or members of the
Executive’s family, and (ii) a trust, the beneficiaries of which are the
Executive or members of the Executive’s family; (b) to a corporation through
which the Executive shall provide the services required of him hereunder; and
(c) as provided in Section 10.3 hereof.

 

19



--------------------------------------------------------------------------------

11.11

Representations of the Executive. The Executive represents and warrants to the
Corporation that:

 

  (a)

The Executive’s employment with the Corporation and the performance of his
duties hereunder will not conflict with or result in a violation of, a breach
of, or a default under any contract, agreement or understanding to which he is a
party or is otherwise bound.

 

  (b)

The Executive’s acceptance of employment with the Corporation and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

11.12

Representations of the Corporation. The Corporation represents and warrants that
it is fully authorized and empowered to enter into this Agreement and perform
its obligations hereunder, which performance will not violate any agreement
between the Corporation and any other person, firm or organization nor breach
any provisions of its constating documents or governing legislation.

 

11.13

Amendment or Waiver. No provision in this Agreement may be amended unless such
amendment is agreed to in writing and signed by the Executive and an authorized
officer of the Corporation. No waiver by either party hereto of any breach by
the other party hereto of any condition or provision contained in this Agreement
to be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive or an authorized
officer of the Corporation, as the case may be.

 

11.14

Interpretation of Incentive Plan and Agreements Thereunder. In the event of a
conflict between, or inconsistency with, any, or any part, of the terms or
provisions of this Agreement and the terms or provisions of the Incentive Plan
or any agreements entered into pursuant to the Incentive Plan, as the case may
be, the terms and provisions of this Agreement shall be deemed to govern,
supersede, and take precedence over such inconsistent or conflicting terms and
provisions contained in the Incentive Plan and the agreements entered into
pursuant to the Incentive Plan, as the case may be.

 

11.15

Governing Law and Venue. The situs of this Agreement is Vancouver, British
Columbia, Canada, and for all purposes this Agreement shall be governed
exclusively by and construed and interpreted in accordance with the laws of the
Province of British Columbia, Canada, and the federal laws of Canada applicable
therein.

 

11.16

Notices. Any notice required or permitted to be given under this Agreement shall
be in writing and shall be properly given if delivered or mailed by prepaid
registered mail addressed as follows:

 

  (a)

in the case of the Corporation:

Mercer International Inc.

Suite 1120, 700 West Pender Street

Vancouver, B.C. V6C 1G8

 

20



--------------------------------------------------------------------------------

  (b)

in the case of the Executive:

to the last address of the Executive in the records of the Corporation and its
subsidiaries or to such other address as the parties may from time to time
specify by notice given in accordance herewith.

Any notice so given shall be conclusively deemed to have been given or made on
the day of delivery, if delivered, or if mailed as aforesaid, upon the date
shown on the postal return receipt as the date upon which the envelope
containing such notice was actually received by the addressee.

 

11.17

Severability. If any provision contained herein is determined to be void or
unenforceable for any reason, in whole or in part, it shall not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions shall remain in full force and effect to the fullest extent
permissible by law.

 

11.18

Entire Agreement. This Agreement and the Corporation’s policies and procedures
as amended from time to time constitute the entire understanding and agreement
between the parties concerning the subject matter hereof and supersede all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto.

 

11.19

Currency. Unless otherwise specified herein all references to dollar or dollars
are references to Canadian dollars.

 

11.20

Further Assurances. Each of the Executive and the Corporation will do, execute
and deliver, or will cause to be done, executed and delivered, all such further
acts, documents and things as the Executive or the Corporation may require for
the purposes of giving effect to this Agreement.

 

11.21

Counterparts/Facsimile Execution. This Agreement may be executed in several
parts in the same form, and by facsimile, and such parts as so executed shall
together constitute one original document, and such parts, if more than one,
shall be read together and construed as if all the signing parties had executed
one copy of the said Agreement.

 

11.22

Affiliated Entities. The Executive acknowledges and agrees that all of the
Executive’s covenants and obligations to the Corporation, as well as all of the
rights of the Corporation under this Agreement, shall run in favour of and shall
be enforceable by the subsidiaries and affiliates of the Corporation. The
Executive acknowledges that notwithstanding references in this Agreement to
subsidiaries and affiliates, this Agreement is between the Executive and the
Corporation. The Executive shall have no right to enforce this Agreement against
any party other than the Corporation unless this Agreement is assigned to any
entity in accordance with Section 11.10 hereof.

 

[signature page follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

MERCER INTERNATIONAL INC.

 

By:

/s/ David Gandossi

Name:

David M. Gandossi

Title:

EVP, CFO & Secretary

 

 

 

 

SIGNED, SEALED and DELIVERED

by DAVID URE

in the presence of:

)

)

)

)

)

)

)

)

)

)

)

)

)

/s/ Denise Ure

Witness

14420 – 29th Ave

/s/ David Ure        

DAVID URE

Address

Surrey, BC V4P 1P5

 

Accountant

Occupation

 

 

 

 



--------------------------------------------------------------------------------

A-1

SCHEDULE A

EXECUTIVE’S DUTIES

 

1.

Supervision and management of all accounting and financial reporting functions
of the Corporation;

 

2.

Supervision and management of all other internal financial functions and
controls of the Corporation;

 

3.

Supervision and management of all employees in the financial and accounting
departments of the Corporation;

 

4.

Preparation of all budgets and business plans, and reporting on the same;

 

5.

Participation in the development of policies and programs, and reporting on the
same; and

 

6.

Performance of such other functions and duties normally performed by a senior
vice president, finance and/or executive vice-president of publicly held
companies comparable to the Corporation, and such other duties and functions
consistent with the Executive’s position which the CEO and CFO shall, from time
to time, reasonably direct.